MEX        GENEIRAL

                                         XAS




Senator William T. Moore       Opinion Ro. ~-362
Chairman
Senate State Affairs Committee Re: Whether Sections 1, 3 and
StatesCapitol Building              4 of S. B. 184, 61st Leg.,
Austin, Texas                       would give the State Board
                                    of Dental Examiners the
                                    power to prescribe addi-
                                    tional acts or services of
                                    dental assistants to the
                                    extent that the latter:
                                    could perform oral prophy-
Dear Senator Moore:                 laxls.
       At your request we have examined Senate Bill No. 184
and we answer the question set out above in the affirmative,
       The statutes relating to the practice of dentistry
are found in Articles 4543 through 45 lg, Vernon's Civil
Statutes, and Articles 747 through 75 2 c, Vernon's Penal Code.
These statutes provide for the licensing and regulation of
dentists, dental hygienists, and dental technicians and labora-
tories, but in their present form they do not make provision
for “dental assistants".
       Article 4548, Vernon's Civil Statutes, and Article 747,
Vernon's Penal Code, provide that no person shall practice
dentistry without having first obtained a license from the
State Board of Dental Examiners. We understand the term 'oral
prophylaxis" to mean the cleaning of teeth. Article 4551a(2),
Vernon's Civil Statutes, and Article '@+a(2), Vernon's Penal
Code, provide that a person shall be regarded as practicing
dentistry "[w-7 ho shall offer or undertake by any means or
methods whatsoever, to clean teeth or to remove stains, CO?-
cretions or deposits from teeth In the human mouth . . . D
Article 4551b, Vernon's Civil Statutes, and Article 753,
Vernon's Penal Code, in their present form make certain excep-
tions, such as dental students and dental hygienists, but do
not mention "dental assistants".



                         -   1786    -
Senator William T. Moore, Page 2 (M-362)


       Thus, it seems clear that under the present statutes
dental assistants may not lawfully clean teeth. However,
Section 1 of Senate Bill No. 184 would amend Article k'j51d,
Vernon's Civil Statutes, to read as follows:
             "The Texas State Board of Dental Examiners
          is hereby empowered and authorized to adopt,
          promulgate, and enforce such rules and regu-
          lations as the Board may deem necessary and
          advisable pertaining to standards of conduct
          to maintain public confidence and respect of
          the dental profession and such rules and
          regulations as the Board may deem necessary
          to prescribe, define, authorize and regulate
          the acts and areas of practice and governing
          the relationship between and the activities
          of licensed dentists, dental hygienists, dental
          assistants, dental laboratories, and dental
          technicians, and their relationship to other    ~
          branches of the healing arts and to or with
          the public, and such other rules and regu-:,,
          lations as the Board may deem advisable to
          protect and to foster the public health;
          however, notice must be given at least ten
          (10) days in advance of any meeting called
          by the Board to consider the adoption of
          any rule, or regulation, or change therein;
          such notice as herein provided for shall be
          accomplished by publication at least once
          in a newspaper having general circulation
          in the State of Texas.
       In addition, Section 3 of S. B. 184 would add the follow-
ing exce tlon to Article 4551b, Vernon's Civil Statutes, and
Section fiof the Bill would add the same exception to Article
753, Vernon's Penal Code.

             “(9).  dental interns, dental residents,
          and dental assistants as defined and regu-
          lated by the Texas State Board of Dental
          Examiners in its rules and regulations."
       The language just  quoted Is not contained in S. B, No.
184, as introduced in the Senate. However, you stated in your
letter of March 11, 1969, that the author of the Bill will offer


                         -   1787 -
Senator William T. Moore, Page 3 (M-362)


an amendment so that Sections 3 and 4 would thereafter read as
above quoted. This opinion is based on the premise that the
author will offer the amendment and that it is adopted by the
Senate.
       In our opinion, if II.B. 1.84 is enacted into law, the
Board will be empowered, aslongother things, to promulgate
rules and regulations prescribing the acts or services to be
performed by dental assistants and may include the cleaning
of teeth in such acts or services.

                        SUMMARY
             If enacted Into law, proposed Senate
          Bill No. 184, 61st Legislature, would
          empower the Texas State Board of Dental
          Examiners to, among other things, promul-
          gate rules and regulations prescribing
          the acts or services to be performed by
          dental assistants and to include the
          cleaning of teeth in such acts or services.




Prepared by Neil Williams
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns B. Taylor, Chairman~
George Kelton, Vice-Chairman
Alan Minter
James McCoy
John Reeves
2. T. Fortescue
W. V. GEPPERT
Staff Legal Assistant


                          -1788-